Citation Nr: 1506512	
Decision Date: 02/12/15    Archive Date: 02/18/15

DOCKET NO.  11-26 361A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for Meniere's disease.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel







INTRODUCTION

The Veteran had active service from July 1962 to August 1966. 
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO) in Boise, Idaho.
.
A hearing before a Veterans Law Judge (VLJ) via videoconference was scheduled for December 2014 per the Veteran's request.  However, prior to the scheduled hearing, the Veteran cancelled the hearing.  See December 2014 Report of General Information.

A December 2014 VA Disability Benefits Questionnaire raises the issue of entitlement to service connection for tinnitus.  The Board does not have jurisdiction of the issue, and it is REFERRED to the Agency of Original Jurisdiction for the appropriate development.


FINDINGS OF FACT

1.  Service connection for mastoiditis with vertigo is currently in effect.

2.  The preponderance of the evidence supports a finding that the Veteran's vertigo is associated with Meniere's disease.

3.  Resolving all doubt in the Veteran's favor, his Meniere's disease is related to his service-connected mastoiditis with vertigo.


CONCLUSION OF LAW

The criteria to establish service connection for Meniere's disease are met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.310 (2014).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks service connection for Meniere's disease, which is an ear disease resulting in combinations of hearing loss, tinnitus, and vertigo.  See Dorland's Illustrated Medical Dictionary 539 (32nd Ed. 2012).  Given the favorable decision by the Board, there is no further duty to notify or assist the Veteran or to explain how VA complied with the duties to notify and assist. 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Service connection is also permissible on a secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) and (b).  See also Allen v. Brown, 7 Vet. App. 439 (1995).

By way of history, the Veteran had right-sided mastoiditis treated surgically in childhood.   During service in November 1962, he required radical mastoidectomy of the same right ear due to the presence of a cholesteatoma.  In March 1966, the Veteran was hospitalized due to a draining right ear and a chronically obstructed mastoid.  Diagnosis was chronic mastoiditis; radical mastoid cavity; infected and draining- post-operative.

According to a May 1966 Medical Evaluation Board report, the diagnosis was postoperative radical mastoidectomy on the right side with evidence of low grade chronic infection of the right mastoid cavity; and chronic mastoiditis on the right, mild, unchanged; and sensory neural deafness in the right ear.  A Physical Evaluation Board recommended that the Veteran be discharged due to disability.  He was discharged in August 1966.

In a November 1966 rating decision, the RO granted service connection for mastoiditis.  

In 2008, the Veteran filed a service connection claim for vertigo which he asserted is associated with his mastoiditis.  

In September 2008, a physician conducted a VA-sponsored examination and responded to questions posed by VA with regard to the Veteran's vertigo.  In doing so, he stated that it is possible that the Veteran has developed atypical Meniere's disease, but he has nothing on audiology to confirm that.  The examiner therefore concluded that, on a more likely than not basis, the Veteran's vertigo is related to his mastoiditis.  The physician did however recommend a trial of diuretics to see if the Veteran's vertigo is related to Meniere's disease.

According to a September 2008 treatment record from the University of Washington Dizziness and Balance Center, a Vestibular-Evoked Myogenic Potential (VEMP) test produced an impression of an abnormal vestibular-evoked myogenic potential test.

A 2009 VA treatment note shows a diagnosis of peripheral vestibulopathy, and an April 2010 VA examination report shows a diagnosis of labyrinthitis, a peripheral vestibular condition. 

According to a January 2010 VA treatment note, the Veteran was seen for ongoing issues of equilibrium.  An "ENT" consultation report shows an impression of post mastoidectomy on the right and history of vertigo. 

On an April 2010 VA "Ear Disease" examination report, the Veteran reported experiencing vertigo after his mastoidectomy and felt that it had become progressively worse over the years.  Diagnosis, as relevant, was labyrinthine dysfunction, unspecified.

In July 2010, VA afforded the Veteran an additional VA "Ear Disease" examination by a physician's assistant.   The examiner noted the Veteran's history of mastoiditis and surgery and his report that that his vertigo did not develop until the 1970s sometime after his surgeries without signs of active mastoiditis.  The examiner stated that it is less likely than not that the vertigo is related to his mastoiditis, but rather likely related to Meniere's disease.  The examiner discussed with the Veteran that his vertigo is likely related to Meniere's disease and recommended treatment for this.

On October 2010 VA outpatient notes, a VA otolaryngologist and head and neck surgeon indicated that the Veteran has had ongoing disequilibrium, which has been chronic, including an extensive workup at the University of Washington one-and-half years ago and the subsequent vestibular therapy, which was not helpful.

According to November 2010 treatment notes provided by Snow Facial Plastics and Laser Aesthetics, Ear, Nose, & Throat, the Veteran was diagnosed with dizziness and giddiness due to chronic ear disease with cholesteatoma and radical mastoidectomy.  In an addendum, Dr. Snow indicated that the Veteran's abnormal posturography, VEMP, and videonystagmography (VNG), combined with his history of unilateral right ear cholesteatoma and three mastoid operations is strongly supportive of right chronic inner ear disorder as a cause of his chronic dysequilibrium with a confidence level  over 50 percent. 

In June 2011, the Veteran underwent an additional VA ear examination by the same examiner who examined him in July 2010.  The examiner noted that after reviewing the Veteran's claims file, his extensive work-up through the University of Washington, and the literature on complications of mastoidectomy, it is more likely than not that his vertigo and dizziness are related to his previous episodes of ear infection and mastoidectomy.  

In a June 2011 rating decision, the Veteran's vertigo was included and considered a part of the service-connected mastoiditis.  The Veteran appealed the RO's denial.  
Thereafter, the Veteran submitted a December 2011 opinion authored by Dr. A. Jones of The Jones Clinic.  Dr. Jones stated that the Veteran has developed Meniere's disease after having a radical tympanomastoidectomy.  

A September 2012 VA Ear Conditions Disability Benefits Questionnaire reflects that the Veteran has a peripheral vestibular condition, in addition to mastoiditis and chronic suppurative otitis media.  

Also of record is a December 2012 office visit note provided by Dr. S.C.R., in which he states that the Veteran is diagnosed with peripheral vestibulopathy on right, likely secondary to his injury/surgery and Meniere's disease.

In January 2014, a VA medical examiner reviewed the evidence, but without resorting to mere speculation, he could not render an opinion as to the etiology of the Veteran's vertigo.  

On review, the medical evidence clearly shows that the Veteran developed vertigo years after his mastoidectomy.  The dispositive issue in this case is whether the Veteran's vertigo is associated with Meniere's disease.  (The Board notes that the Veteran is also service-connected for hearing loss).

The record contains conflicting medical opinions.  As noted, the September 2008 VA examiner concluded that the Veteran's vertigo is more likely related to mastoiditis than to Meniere's disease.  Despite this unfavorable opinion however, the probative value of that opinion is diminished because in the same opinion, the examiner also acknowledged that the Veteran's vertigo could be related to Meniere's disease.  

And while the VA physician's assistant, in June 2011, determined it is more likely that the Veteran's vertigo and dizziness are related to his previous episodes of ear infection and mastoidectomy, he provided an earlier opinion in which he determined that the Veteran's vertigo was likely related to Meniere's disease.  See July 2010 VA examination report.  As this examiner has provided opinions both for and against the claim, the opinions do not assist the Board in determining the etiology of the Veteran's vertigo.

However, the record also contains favorable medical opinions which the Board finds persuasive.  Dr. Snow, who is an otolaryngologist and facial plastic surgeon, determined that the Veteran has a right chronic ear disorder as a cause of his chronic vertigo in his November 2010 addendum.  In addition, Dr. Jones, a medical doctor, determined that the Veteran developed Meniere's disease after having the tympanomastoidectomy in his December 2011 opinion.  Lastly, in his December 2012 office note, Dr. S.C.R., another medical doctor, determined that the Veteran's peripheral vestibulopathy on the right is likely secondary to the injury/surgery and Meniere's disease.

In light of the above, and with all doubt resolved in the Veteran's favor, the Board finds that the preponderance of the evidence supports a finding that the Veteran's vertigo is associated with Meniere's disease and developed secondary to his in-service mastoidectomy and mastoiditis.  Accordingly, the Board concludes that service connection for Meniere's disease on a secondary basis has been established.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Board expresses no opinion regarding the severity of the disorder granted service connection.  The RO will assign an appropriate disability rating on receipt of this decision.  Ferenc v. Nicholson, 20 Vet. App. 58 (2006) (discussing the distinction in the terms "compensation," "rating," and "service connection" as although related, each having a distinct meaning as specified by Congress). 


ORDER

Service connection for Meniere's disease, as secondary to service-connected mastoiditis with vertigo, is granted.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals	


Department of Veterans Affairs


